Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. 		Claims 1, 10 and 14 have been amended to the current set of Claims filed on 05/04/2022.
3. 		Applicant’s 35 U.S.C. § 103 rejection arguments regarding Claims 1-12 and 14, see Pages 7-15 filed 05/04/2022, have been fully considered and are found to be persuasive.  
Therefore, the 35 U.S.C. § 103 rejection for Claims 1-12 and 14 is withdrawn. 
4.		Claims 1-12 and 14 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 05/04/2022.

Examiner’s Amendment
5.		An examiner’s amendment to the record appears below. Should the changes and/or 	additions be unacceptable to applicant, an amendment may be 	filed as provided by 37 CFR 	1.312. To ensure consideration of such an amendment, it MUST be submitted no later than 	the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview 	with Attorney 	Houda El-Jarrah, Reg #60,006 on 05/17/2022.

Listing of Claims:
	In the latest listing of claims dated 05/04/2022,
		Please amend Claim 1 as follows: 
	1. (Currently Amended) A system for validating consumer and organization data for a new element on a digital touch point associated with an organization, comprising: 
		a memory; and 
		a processor disposed in communication with said memory, and configured to execute a plurality of processing instructions stored in the memory, wherein the processor executes instructions to: 
		actively monitor in real time, via a quality assurance (QA) module, the digital touch point associated with the organization as a user browses and interacts with the digital touch point, wherein the QA module validates the consumer and organization data in order to prevent errors related to the consumer and organization data as represented on the digital touch point being sent to vendors, wherein the vendors collect and process the consumer and organization data for the digital touch point; 
		detect, via the QA module, the creation of the new element on the digital touchpoint, wherein the QA module automatically detects one or more discrepancies related to element data for the new element by monitoring tags embedded on the digital touch point related to the new element as the user browses and interacts with the digital touch point; and 
		execute a quality control (QC) algorithm associated with the QA module on a user computing device against the new element to determine if the one or more discrepancies exist between current data for the new element and expected data for the new element, wherein the QC algorithm is customizable based on inputs and parameters 
		provided by the organization and artificial intelligence/machine learning based models.
	2. (Original) The system of claim 1, further comprising:
		modify, via the QA module, the current data for the new element in real-time to eliminate the one or more discrepancies on the digital touch point associated with the organization, wherein modifying via the QA module further comprises changing the current data associated with the new element, creating another new element, or deleting the new element.
	3. (Original) The system of claim 1, further comprising:
		generate, via the QA module, a tangible error report in response to the QC algorithm determining that discrepancies exist between the current data for the new element and the expected data for the new element, wherein the tangible error report captures the one or more discrepancies between the current data received and the expected.
	4. (Original) The system of claim 3, wherein the QA module communicates the tangible error report to an administrative entity.
	5. (Original) The system of claim 3, wherein the QA module communicates the tangible error report to a third party.
	6. (Original) The system of claim 5, wherein the third party processes the tangible error report and generates a data quality regression (DQR) report, wherein the DQR report includes information regarding the one or more discrepancies and other requested information that was incorporated into the customizable QC algorithm.
	7. (Original) The system of claim 1, wherein the artificial intelligence/machine learning based models train the QC algorithm to detect the one or more discrepancies that are additional to the inputs and parameters provided by the organization.
	8. (Original) The system of claim 1, wherein the tangible error report is modified to remove sensitive or proprietary information or any other type of information specified by the organization to be removed and then sent to the third party vendor.
	9. (Original) The system of claim 1, wherein the vendors collect the consumer and organization data and analyzes the consumer and organization data in order to provide valuable reports for the organization regarding the digital touchpoint.
	10. (Previously Presented) A processor-implemented method for validating organization data and data packets for an organization, comprising the steps of:
		actively monitoring in real time, via a quality assurance (QA) module, a digital touch point associated with the organization, wherein the QA module validates the organization data and data packets for accuracy and to prevent anomalies on the digital touchpoint;
		detecting, via the quality assurance (QA) module, one or more discrepancies or anomalies on the digital touchpoint in the organization data and data packets;
		executing a quality control (QC) algorithm against the one or more discrepancies or anomalies on the digital touchpoint, wherein the QC algorithm is associated with the QA module and customizable based on inputs provided by the organization, wherein the QC algorithm is executed based on artificial intelligence/machine learning based models, wherein the artificial intelligence/machine learning based models train the QC algorithm to detect the one or more discrepancies or anomalies in the organization data and the data packets that are additional to the inputs and parameters provided by the organization;
		generating, via the QA module, a data report that captures the one or more discrepancies or anomalies; and  
		communicating, via the QA module, the data report to the organization.
	11. (Original) The processor-implemented method of claim 10, further comprising, modifying, via the QA module, the one or more discrepancies or anomalies, wherein modifying via the QA module further comprises changing a value or other content for the data and data packets to correct the data and data packet or deleting a value or other content for the data and data packets or creating new values for the data and data packets.
	12. (Previously Presented) The processor-implemented method of claim 10, wherein the QC algorithm is executed based on the artificial intelligence/machine learning based models or based on human provided training.
	13. (Canceled).
	14. (Previously Presented) The processor-implemented method of claim 10, further comprising, in response to a determination when the copy of the data report is communicated to the organization, transmitting a copy of the data report to the administrative entity. 

Reasons for Allowance
6.		The following is an Examiner’s statement of reasons for allowance:
7. 		Examiner interprets based upon the claim limitations as shown in Independent Claims 	1 and 10 that there is no disclosure in the existing prior art or any new art that either teaches 	and/or discloses the features relating to:
	- execute a quality control (QC) algorithm associated with the QA module on the user computing 	device against the new element to determine if the one or more discrepancies exist between 	current data for the new element and expected data for the new element, wherein the QC 	algorithm is customizable based on inputs and parameters provided by the organization and 	artificial intelligence/machine learning based models
	- executing a quality control (QC) algorithm against the one or more discrepancies or anomalies 	on the digital touchpoint, wherein the QC algorithm is associated with the QA module and 	customizable based on inputs provided by the organization, wherein the QC algorithm is executed 	based on artificial intelligence / machine learning based models, wherein the artificial 	intelligence / machine learning based models train the QC algorithm to detect the one or more 	discrepancies or anomalies in the organization data and the data packets that are additional to 	the inputs and parameters provided by the organization
		The closest prior arts found are:
	1) US PG Pub (US 2020/0401382 A1) - Briggs;
	2) US PG Pub (US 2019/0235744 A1) – Burpulis;
	3) US PG Pub (US 2016/0080345 A1) – Safruti;
	4) US PG Pub (US 2017/0032305 A1) – Bruno
		Regarding the Briggs reference, Briggs teaches that existing testing systems cannot 	effectively relate generated models to user stories, requirements, or other data sources that may 	define the desired functionality of the computing system being tested. As a result, testing of the 	generated models generates tautological results of limited utility, and existing systems cannot 	discover discrepancies between a generated model and the desired functionality of the 	computing system being tested. Moreover, existing testing systems are incapable of producing 	tests that verify whether the desired functionality truly exists within the tested computing system. 	System 	100 and accompanying methods 300, 700, 900 may utilize, across information domains, 	a combination of correlation functions, machine learning techniques, and hypothesis testing with 	the application under evaluation 230 to preferentially select the correct models and model 	components, while rejecting incorrect or inaccurate models and model components. Notably, the 	system 100 and methods 300, 700, 900 substantially reduce the effort required to generate 	quality 	models, tests, and tests results, and simultaneously improve the accuracy and coverage 	of the models. 
However, Briggs both individually and as a whole does not teach or suggest the following:
	- execute a quality control (QC) algorithm associated with the QA module on the user computing 	device against the new element to determine if the one or more discrepancies exist between 	current data for the new element and expected data for the new element, wherein the QC 	algorithm is customizable based on inputs and parameters provided by the organization and 	artificial intelligence/machine learning based models
	- executing a quality control (QC) algorithm against the one or more discrepancies or anomalies 	on the digital touchpoint, wherein the QC algorithm is associated with the QA module and 	customizable based on inputs provided by the organization, wherein the QC algorithm is executed 	based on artificial intelligence / machine learning based models, wherein the artificial 	intelligence / machine learning based models train the QC algorithm to detect the one or more 	discrepancies or anomalies in the organization data and the data packets that are additional to 	the inputs and parameters provided by the organization
	Regarding the Burpulis reference, Burpulis teaches that the rules based interrogation engine may be implemented to detect alterations within a given digital view and compare and detect all inconsistencies across multiple complex digital environments that encompass infinite variables, which need to be kept within designated specification(s) or compliance, for example. This type of quality assurance with regard to the information and data provided to third parties may be an automated process to thus allow the monitoring and comparison aspects of digital assets and environments to be a quick and highly efficient process. The quality assurance functionalities, in an embodiment of the present invention, the system may accumulate, in real time, data related to each instance of interrogation to identify changes and alterations, including where and when such changes occurred or were identified, which may increase the on-going intelligence and history record of what is required for the compliance for the digital asset(s) selected.
However, Burpulis both individually and as a whole does not teach or suggest the following:
	- execute a quality control (QC) algorithm associated with the QA module on the user computing 	device against the new element to determine if the one or more discrepancies exist between 	current data for the new element and expected data for the new element, wherein the QC 	algorithm is customizable based on inputs and parameters provided by the organization and 	artificial intelligence/machine learning based models
	- executing a quality control (QC) algorithm against the one or more discrepancies or anomalies 	on the digital touchpoint, wherein the QC algorithm is associated with the QA module and 	customizable based on inputs provided by the organization, wherein the QC algorithm is executed 	based on artificial intelligence / machine learning based models, wherein the artificial 	intelligence / machine learning based models train the QC algorithm to detect the one or more 	discrepancies or anomalies in the organization data and the data packets that are additional to 	the inputs and parameters provided by the organization
Regarding the Safruti reference, Safruti teaches if the received test results doesn't match the expected pattern—the module will detect an anomaly. For instance, an anomaly may be identified if the client is identifying itself as a chrome browser but a window.chrome object doesn't exist (i.e., an object known to exist in the specific user-agent application of that type), or if the client security module reports for a specific resource (e.g., a URL) at the application server that the user-agent application has rendered a page with 17 divs in the page while typically for this user-agent application only 12 divs are reported. In addition to identifying specific anomalies based on the tests performed by the client security module, the application of the profile may also generate a security score for the test results.
However, Safruti both individually and as a whole does not teach or suggest the following:
	- execute a quality control (QC) algorithm associated with the QA module on the user computing 	device against the new element to determine if the one or more discrepancies exist between 	current data for the new element and expected data for the new element, wherein the QC 	algorithm is customizable based on inputs and parameters provided by the organization and 	artificial intelligence/machine learning based models
	- executing a quality control (QC) algorithm against the one or more discrepancies or anomalies 	on the digital touchpoint, wherein the QC algorithm is associated with the QA module and 	customizable based on inputs provided by the organization, wherein the QC algorithm is executed 	based on artificial intelligence / machine learning based models, wherein the artificial 	intelligence / machine learning based models train the QC algorithm to detect the one or more 	discrepancies or anomalies in the organization data and the data packets that are additional to 	the inputs and parameters provided by the organization
Regarding the Bruno reference, Bruno teaches a system for validating data includes a digital touch point associated with an organization having an element and a quality assurance (QA) module for monitoring the digital touch point. The system includes a quality control (QC) algorithm associated with the QA module, which is executed against the new element to determine if one or more discrepancies exist between current data for the new element and expected data for the new element. The system includes a tangible error report that is generated by the QA module. 
However, Bruno both individually and as a whole does not teach or suggest the following:
	- execute a quality control (QC) algorithm associated with the QA module on the user computing 	device against the new element to determine if the one or more discrepancies exist between 	current data for the new element and expected data for the new element, wherein the QC 	algorithm is customizable based on inputs and parameters provided by the organization and 	artificial intelligence/machine learning based models
	- executing a quality control (QC) algorithm against the one or more discrepancies or anomalies 	on the digital touchpoint, wherein the QC algorithm is associated with the QA module and 	customizable based on inputs provided by the organization, wherein the QC algorithm is executed 	based on artificial intelligence / machine learning based models, wherein the artificial 	intelligence / machine learning based models train the QC algorithm to detect the one or more 	discrepancies or anomalies in the organization data and the data packets that are additional to 	the inputs and parameters provided by the organization
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

8.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683